NO. 07-05-0409-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   FEBRUARY 28, 2006

                          ______________________________

              CECIL CHARLES CASEL AKA CECIL CASEL, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

            FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY;

                NO. 0923863D; HONORABLE ROBERT K. GILL, JUDGE
                        _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                            ON ABATEMENT AND REMAND


       Appellant, Cecil Charles Casel a/k/a Cecil Casel, appeals his conviction for unlawful

possession of a firearm and sentence of five years in the Institutional Division of the Texas

Department of Criminal Justice. A copy of a notice of appeal was filed with the Second

District Court of Appeals on September 12, 2005. This case was then transferred to this

Court by order of the Texas Supreme Court on November 9, 2005. The clerk’s record was

filed on December 28, 2005. The reporter’s record has not been filed due to appellant’s

inaction in designating the record and making arrangements for payment. An order
allowing trial counsel, Abe Factor, to withdraw was granted by this court on January 26,

2006. No appellate counsel has been appointed.


         All correspondence that this Court has sent to appellant has been returned as

insufficient address. Our efforts to locate the appellant have failed.


         The trial court has the responsibility for appointing counsel to represent indigent

defendants, as well as the authority to relieve or replace counsel. TEX . CODE CRIM . PROC .

ANN . arts. 1.051(d) (Vernon 2005), 26.04(c) (Vernon Supp. 2005). See also Enriquez v.

State, 999 S.W.2d 906, 907 (Tex.App.–Waco 1999, no pet.). Accordingly, we now abate

this appeal and remand the cause to the trial court for further proceedings. TEX . R. APP .

P. 43.6.


         Upon remand the trial court shall immediately conduct such hearings as may be

necessary to determine the following, causing proper notice of any such hearing to be

given:


         1.     whether appellant still desires to prosecute this appeal and is indigent
                and entitled to appointed counsel.
         2.     a proper address so that this court may contact appellant.
         3.     what orders, if any, should be entered to assure the filing of appropriate
                notices and documentation to dismiss appellant’s appeal if appellant does not
                desire to prosecute this appeal, or, if appellant desires to prosecute this
                appeal, to assure that the appeal will be diligently pursued.


         Should it be determined that appellant desires to continue the appeal, then the trial

court shall also take such measures as may be necessary to assure appellant effective

assistance of counsel, which measures may include the appointment of new counsel. If

                                               2
new counsel is appointed, the name, address, telephone number, and state bar number

of counsel shall be included in the order appointing new counsel.


       The trial court shall execute findings of fact, conclusions of law, and such orders as

the court may enter regarding the aforementioned issues and cause its findings and

conclusions to be included in a supplemental clerk's record. A supplemental reporter's

record of any hearing shall also be included in the appellate record. The trial court shall

file the supplemental clerk's record and the supplemental reporter's record with the Clerk

of this Court by March 27, 2006. Finally, if new counsel is appointed, appellant's brief will

be due within 30 days after the deadline for filing of the supplemental clerk's record and the

supplemental reporter's record and the State's brief will be due within 30 days thereafter.

TEX . R. APP . P. 38.6(a),(b).


       It is so ordered.




                                                         Per Curiam


Do not publish.




                                              3